PER CURIAM.
It satisfactorily appears to us that the Mercantile Safe-Deposit Company cannot, with safety to itself, deliver the property the subject-matter of this action to either of the claimants. Therefore it has a right to maintain this action of interpleader, and be protected from other claims and litigations in respect to this properly. The order appealed from should be reversed, and the motion for continuing the injunction granted, with $10 costs and disbursements of this appeal, and $10 costs of the motion in the court below, to abide the final event of the action.